Steele Hays, Justice, dissenting. It is not an overstatement to say that if this decision stands as a precedent, the rule that the Workers’ Compensation Commission has exclusive jurisdiction over workers’ compensation claims no longer exists. No matter how it is examined, the complaint filed by Mr. Lannie Blasingame against his employer and its parent company is bottomed on a workers’ compensation claim for an injury occurring in November, 1985. The complaint charges the employer with wrongfully refusing to pay group insurance benefits and workers’ compensation benefits, alleging conduct described as “willful, wanton, outrageous,” causing emotional distress for which the plaintiff seeks compensatory damages of $500,000 and punitive damages of $10,000,000. By permitting this claim to proceed at law the majority is allowing an employee to sue his employer for the alleged wrongful denial of workers’ compensation benefits and overturning decades of statutory and case law to the contrary. Since the adoption of the workers’ compensation law fifty years ago this court has unfailingly, and wisely I think, rejected various, even ingenious, attempts to impose tort liability on employers by employees. Fore v. Circuit Court of Izard County, 292 Ark. 13, 722 S.W.2d 840 (1987); White v. Appollo-Lakewood, Inc., 290 Ark. 421, 720 S.W.2d 702 (1986); Simmons v. First National Bank, 285 Ark. 275, 686 S.W.2d 415 (1985); Oliver v. Bluegrass Resources Corp., 284 Ark. 1, 678 S.W.2d 769 (1984); Sontag v. Orbit Valve Co., Inc., 283 Ark. 191, 672 S.W.2d 50 (1984); Pyle v. Dow Chemical Company, 728 F.2d 1129 (8th Cir. 1984); Vann v. Dow Chemical Co., 561 F. Supp. 141 (W.D. Ark. 1983); Emerson Electric v. Cargile, 5 Ark. App. 92, 661 S.W.2d 433 (1983); W.M. Bashlin v. Smith, 211 Ark. 406, 643 S.W.2d 526 (1982); Seawright v. USF & G Co., 275 Ark. 96, 627 S.W.2d 557 (1982); Daniels, Adm’r. v. Commercial Union Insurance, 5 Ark. App. 142, 633 S.W.2d 396 (1982); Moss v. Southern Excavation, Inc., 271 Ark. 781, 611 S.W.2d 178 (1981); Woodall v. Brown & Root, Inc., 2 Ark. App. 106, 616 S.W.2d 781 (1981); Pheifer v. Union Carbide Corp., 492 F. Supp. 483 (E.D. Ark. 1980); Lewis v. Gardner Engineering Corp., 254 Ark. 17, 491 S.W.2d 778 (1973); Larson, Workmen’s Compensation Law, Vol. 2A, § 66.00, pp. 12-20. Ark. Code Ann. § 11-9-105 (1987) [Ark. Stat. Ann. § 81-1304 (Supp. 1985)]. In Cain v. National Union Fire Insurance Company, 290 Ark. 240, 718 S.W.2d 444 (1986), we dealt with a comparable situation: We have previously ruled on this issue. In Johnson v. Houston General Insurance Company, 259 Ark. 724, 536 S.W.2d 121 (1976), we held that the benefits payable pursuant to the Workers’ Compensation Act and the procedure set out in that act for obtaining those benefits, constitute an exclusive remedy, and that remedy precludes an action at law, even for an intentional tort arising out of the non-payment of benefits. [Emphasis in original text.] I do not imply that Mr. Lannie Blasingame may not have a potential claim against someone, perhaps against Riverside, more likely I should think against the insurer itself, for medical expenses payable under a group coverage plan. But it is obvious, or should be, that a claim for group benefits may not be used to circumvent the workers’ compensation statutes and to seriously undermine a sound principle of law that such claims belong exclusively to workers’ compensation rather than to the common law. Besides, Mr. Blasingame claims these medical expenses are compensable under workers’ compensation, so even that claim, at least for now, belongs to the commission. I respectfully suggest the requested writ of prohibition should issue, and promptly.